Citation Nr: 1712383	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  11-02 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for chronic lumbar strain with degenerative joint disease, currently evaluated at 40 percent disabling.  

2.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy (sciatic nerve), secondary to service-connected chronic lumbar strain with degenerative joint disease.  


REPRESENTATION

Veteran represented by:	Nicki L. Applefield, Attorney


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a
November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  The issue of entitlement to an increased rating for tinea corporis may be affected by the resolution of VA's appeal in Johnson.  In addition, the claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to December 31, 2014 is intertwined with the increased rating issue.  As such, the Board will stay action on those matters in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

During the course of the appeal, the RO assigned a 10 percent disability rating for radiculopathy or the right lower extremity in a January 2015 rating decision.  As such, the issue of entitlement to a higher initial rating for right lower extremity radiculopathy is before the Board as part of the appeal for an increased rating for the service-connected low back disability.   

The Board also notes that the Veteran has a separate appeal pending before the Board (See March 2015 VA Form 8).  The pending appeal, which stems from an October 2013 rating decision, is for multiple service connection claims and includes a request for a Board hearing, which has yet to be scheduled. 


FINDINGS OF FACT

1.  The Veteran's chronic lumbar strain with degenerative joint disease is manifested by pain, limited motion, weakness, fatigue, and instability, but without evidence of unfavorable ankylosis of the thoracolumbar spine.

2.  The Veteran's radiculopathy of the right lower extremity has been manifested by no more than mild sciatic neuritis, and no other neurological abnormalities are present. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for chronic lumbar strain with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2016).

2.  The criteria for an initial compensable higher than 10 percent for radiculopathy of the right lower extremity (sciatic nerve) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.124a, Diagnostic Code 8520 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2016).  The duty to notify in this case was satisfied by letters sent to the Veteran in May 2009 and July 2009.  

The evidence includes the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and lay evidence.  The Veteran underwent VA examinations in June 2009, March 2014 and January 2016.  Upon review, the Board finds the VA examinations and opinions, when viewed together, are sufficient and adequate for rating purposes.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also notes that actions requested in the Board's prior remand have been undertaken, as the Veteran was afforded additional VA examinations for his low back claim.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Hence, VA has fulfilled its duties to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal may now be considered on the merits.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from diseases or injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).

Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

All diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the General Rating Formula for the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  Under the General Rating Formula for the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 (See also Plate V) provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion is 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in the neutral position (zero degrees) always represents favorable ankylosis.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately except when there is unfavorable ankylosis of both segments which will be rated as a single disability.

Intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes over the past 12 months, or by combining separate evaluations of chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  

A 20 percent evaluation is assigned for intervertebral disc syndrome where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Veteran is service-connected for chronic lumbar strain with degenerative joint disease (low back disability) under Diagnostic Code 5237, currently rated as 40 percent disabling, effective July 1997.  The Veteran filed a claim for an increased rating in excess of 40 percent in April 2009, asserting that his lumbar spine disability had worsened.  During the period on appeal, the Veteran was granted service connection for radiculopathy of the lower right extremity at 10 percent disabling effective March 26, 2014.  For the reasons below, the Board finds that higher ratings for the Veteran's low back disability and radiculopathy are not warranted.  

A.  Low Back Disability 

The Veteran underwent a VA examination in June 2009.  He reported daily back pain with decreased motion, stiffness and spasms.  He reported an inability to walk more than 1/8 of a mile and cannot stand without the aid of a four-pronged cane. During the examination the Veteran denied any flare ups or periods of incapacitation.  Physical examination of the spine reveals bilateral spasms bilateral guarding and pain with motion bilaterally.  The examiner noted that the muscle spasms and guarding are severe enough to be responsible for abnormal contouring of the spine.  There was no evidence of ankylosis.  Forward flexion was to 40 with pain at 35 degrees, and extension was to 10 degrees, with pain at 10 degrees.   Right lateral flexion was to 30 degrees with pain at 20 degrees, and left lateral flexion was to 30 degrees with pain at 20 degrees.  Right and left lateral rotation were both to 30 degrees with pain at 10 degrees.  There was no change with repetitive range of motion.  Lower extremity strength, reflexes, and sensation were normal.  X-ray reports revealed mild lumbar spondylosis with probable degenerative disc disease.  The examiner diagnosed a chronic lumbar strain.  The examiner further noted that the Veteran was capable of sedentary employment.

Pursuant to the January 2014 Board remand, the Veteran underwent a second VA examination in March 2014.  He reported a flare up at the time of the examination manifested as severe back spasms, and that these occurred every 8 to 10 days.  Forward flexion was to 40 degrees with pain at 35 degrees, and extension was to 10 degrees, with pain at 0 degrees.  Right and left lateral flexion were each at 20 degrees, with pain at 10 degrees.  Right and left lateral rotation were also each at 20 degrees, with pain at 10 degrees.  After three repetitions, flexion and extension remained the same.  The Veteran was noted as having localized tenderness or pain to palpation for joints and/or tissue of the thoracolumbar spine, with pain starting at the L4 vertebra.  The examiner also noted that muscle spasms resulting in abnormal gait or abnormal spinal contour, with guarding resulting in abnormal gait or abnormal spinal contour.  Lower extremity strength was 4/5 in all respects for the Veteran's right side, and 5/5 in all respects for the left side, with no muscle atrophy.  Deep tendon reflexes at the knees and ankles were normal at 2+.  Sensation was intact and normal in his left lower extremities from the upper thigh to the toes, but decreased in his lower right extremities from the upper thigh to the lower leg/ankle.  Straight leg raising was negative on the Veteran's left and positive on his right.  There was no ankylosis of the spine.  He was using a cane as an assistive device, which the Veteran reported as constant need for left knee pain.  The Veteran was noted as having mild radiculopathy in his right lower extremity only.  The examiner noted that the Veteran did not have intervertebral disc syndrome (IVDS), nor did he suffer any incapacitating events requiring bed rest prescribed by a physician during the 6 months prior to the examination.

Following the physical examination, the diagnosis was degenerative arthritis of the spine.  The examiner opined that the Veteran's low back condition would have an impact on his ability to work, noting that the Veteran would be limited in physical employment due to pain.  If employed in a sedentary environment, the Veteran would be required to stand and move around every 40 minutes to avoid pain due to sitting.  In addition, the examiner noted that the Veteran sat in his chair during the examination for 30 consecutive minutes without getting up, moving around, or showing signs of discomfort, which was in contrast to his expressions of pain during testing of range of motion and palpitation.  

The Veteran was afforded a third VA examination in January 2016.  He reported daily low back pain prolonged sitting and walking on stairs, as well as constant pain in his right lower extremity, which improves through medication and occasionally flared up.  Functional loss of his low back pain, as described by the Veteran, included an inability to tie his shoes, perform house or yard work, and carry groceries.  He also described needing a chair to shower to avoid falling, as well as avoiding stairs and driving.  On examination, forward flexion was to 45 degrees and extension was to 15 degrees.  Right lateral flexion was at 20 degrees and left lateral flexion was at 15 degrees.  Right and left lateral rotation were each at 20 degrees.  Pain was noted as having a significant reduction in range of motion with guarding for all range of motion measurements, as well as with weight bearing.  After three repetitions, there was no additional loss of function or range of motion.  There was localized tenderness on palpitation of the midline lower lumbar region and during palpitation of the right sacroiliac joint region.  The examiner also noted that additional limitations due to flare-ups or repeated use over time could not be determined without resorting to mere speculation.  There were no muscle spasms, and localized tenderness did not result in abnormal gait or abnormal spinal contour.  However, the examiner did note evidence of guarding resulting in abnormal gait or abnormal spinal contour.  Muscle strength was 4/5 in all respects, except for ankle plantar flexion, which was 5/5, and there was no muscle atrophy.  Deep tendon reflexes at the knees and ankles were normal at 2+.  Sensation from the upper thigh to the toes was intact and normal in his lower left extremity, but decreased in his lower right extremities.  The Veteran was unable to perform straight leg raising on either leg.  The Veteran was not noted to have radicular pain or any other signs or symptoms of radiculopathy, nor was there any other neurological abnormalities noted.  There was no ankylosis of the spine.  He was noted as using a cane regularly, and occasional use of a walker.  He also stated that he used knee braces bilaterally.  While the Veteran was noted as having IVDS, he did not suffer any incapacitating events that required bed rest prescribed by a physician during the 12 months prior to the examination. 

Following the physical examination, lumbar spondylosis was diagnosed.  The examiner opined that the Veteran's low back condition would have an impact on his ability to work, noting that, if employed in a sedentary environment, the Veteran would be required to move from a seated position several times an hour due to his reported lower back pain.  Regarding a physical occupational setting, the examiner opined that the Veteran would be limited in his ability to perform light work due to his reported lower back pain when it requires walking or standing to a significant degree, sitting most of the time but entails pushing and/or pulling of arm or leg controls, or when it requires working at a production rate pace entailing the constant pushing and/or pulling of materials even though the weight of those materials is negligible.  

The United States Court of Appeals for Veterans Claims (Court) has held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

In this case, the Board finds the examinations adequate for rating purposes under Correia.  Of note, the 2014 examination was performed during a flare up and is representative of the level of impairment during a flare up.  As noted in the examination report, the Veteran still had motion of the thoracolumbar spine during flare up.  In any event, since 40 percent is the highest rating available for limitation of motion of the lumbar spine, there is simply no basis to assign a higher rating based on painful motion.  Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that the DeLuca provisions are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion).  See DeLuca, 8 Vet. App. at 202.

In addition, throughout the appeal period, range of motion testing revealed, at worst, flexion to 40 degrees, extension to 10 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 20 degrees, with no additional limitation after three repetitions.  As such, the limitation of motion caused by the Veteran's service-connected low back disability warrants a 20 percent disability rating.  See 38 C.F.R. § 4.71a, General Rating Formula.  Nevertheless, the Board will not disturb the already assigned 40 percent rating.  

As previously noted, a 50 percent disability rating is warranted if there is evidence of ankylosis of the spine.  38 C.F.R. § 4.71a, Diagnostic code 5237.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  All VA examinations indicated that the Veteran's lumbar spine had motion in every direction, thereby precluding a finding of ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (5), indicating that, for VA compensation purposes, unfavorable ankylosis is a disorder in which the entire thoracolumbar spine is fixed in flexion or extension.  The Veteran's range of motion is certainly limited; however, at no time was ankylosis of the lumbar spine demonstrated.  As such, a disability rating of 50 percent is not warranted under Diagnostic Code 5237.

The Board notes that the Veteran's low back disability can also be rated under Diagnostic Code 5243.  As noted above, Diagnostic Code 5243 provides that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine (described above) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.
Here, there is no objective evidence showing that the Veteran's lumbar spine disability has resulted in incapacitating episodes.  In order for a higher rating to be warranted under either the General Rating Formula or the IVDS Formula, the evidence of record must demonstrate, at a minimum, unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during the past 12 months.  See 38 C.F.R. § 4.71a.  The Rating Criteria defines "incapacitating episodes" as periods of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, IVDS Formula, Note (1).  A review of the record reveals no evidence of incapacitating episodes requiring prescribed bed rest and treatment by a physician.  Moreover, there is no evidence of ankylosis of the spine.  Accordingly, a rating in excess of 40 percent is not warranted under Diagnostic Code 5243.  38 C.F.R. § 4.71a.

B.  Neurological

The Board must also consider whether the Veteran has any associated objective neurologic abnormalities associated with his service-connected low back disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

As stated in the Introduction, the RO granted service connection in a January 2015 rating decision for radiculopathy of the right lower extremity (sciatic nerve).  A 10 percent disability rating was assigned based on mild paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520, effective March 26, 2014. 

The rating schedule provides that complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost warrants an 80 percent rating.  Incomplete paralysis of the sciatic nerve warrants a 60 percent rating if severe with marked muscular atrophy, a 40 percent rating if moderately severe, a 20 percent rating if moderate, and a 10 percent rating if mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The same criteria are used for neuritis and neuralgia associated with the sciatic nerve.  

In addition to the evidence described above, an April 2014 VA treatment record, detailing an electromyogram (EMG)/nerve conduction study, showed no definitive evidence of a chronic right L3 and S1 motor radiculopathy at the time.  Pophasics of his right tibialis anterior muscle was in quantities above normal limits, which was suggestive of past L4, sciatic or peroneal nerve injury on that side.  However, the VA clinician noted that the Veteran's physical examination was difficult to perform due to grossly exaggerated Waddell's findings, such as: abnormally decreased motor functions in the arms and legs; sensation to light touch was decreased in the Veteran's right leg and right arm in their entirety; give-way weakness in all leg muscles tested; pain in the Veteran's back when performing straight leg raises of 20 degrees, but more impressively even when the knee was bent at 90 degrees to the extent that internal hip rotation could not be tested; and positive back discomfort with hip rotation alone while standing. 

Upon VA examination in January 2016, the examiner opined that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  While the Veteran described a numbness of the lower extremity, the examiner noted that strength testing abnormalities of the Veteran's lower extremities were not attributable to neurologic sequalae of a back condition because the Veteran exhibited Waddell's signs upon examination, including simulated twisting, axial loading and inappropriate strength testing with break-away strength.  The examiner also observed the Veteran rotating close to 45 degrees at the lumbar spine while seated when placing his cane on the chair behind him, which was not consistent with the formal measured rotation testing, and acknowledged the similar Waddell's findings in the Veteran's April 2014 EMG.  

In this case, no more than mild incomplete paralysis of the sciatic nerve in the right lower extremity is shown since March 26, 2014.  Of note, neurological examination prior to that date, including the June 2009 VA examination, was normal and radiculopathy of the right lower extremity was not demonstrated by the evidence of record.  The March 2014 VA examination report and April 2014 VA treatment records indicated mild radiculopathy of the lower right extremity, and the January 2016 examination report suggests the Veteran did not have right lower extremity radiculopathy.  At worst, the Veteran had right lower extremity pain, with 4/5 strength, normal reflexes, and decreased sensation.  A VA examiner categorized this as mild incomplete radiculopathy.    

Additionally, the evidence of record does not indicate radiculopathy of the left leg, or that the Veteran has any other neurologic abnormalities associated with his service-connected low back disability.  Thus, an additional separate rating for neurologic abnormalities is not warranted.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Based on the foregoing, the Board concludes that the symptoms associated with the Veteran's low back disability and radiculopathy do not more nearly approximate the criteria for disability ratings in excess of what the Veteran is currently awarded.  Therefore, increased schedular ratings are not warranted.
  
In reaching this decision, the Board has considered the Veteran's lay statements, and notes that he is competent to report his own observations with regard to the symptoms of his low back disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.

III.  Extraschedular Considerations 

The Board also considered the application of 38 C.F.R. § 3.321(b)(1), which is applicable in exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disability and his symptomatology.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the thoracolumbar spine in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  While the Veteran has complained of difficulty with some activities due to pain, such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as these situations arise because of the above factors.  

The Board acknowledges that the Veteran reports using a cane, knee braces, and walker to alleviate his symptoms.  Although the use of these devices is not specifically noted in the rating criteria, the symptoms corrected/alleviated by the use of these devices are addressed.  In fact, the Veteran's medical treatment records and VA examinations describe the level of his disability when he is not using these devices and, as noted above, those symptoms are contemplated under the ratings criteria.  C.f. Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  Simply put, there is nothing exceptional or unusual about the Veteran's situation as opposed to others with a 40 percent disability rating for a low back disability.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  As such, the Board concludes that referral for extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  




ORDER

Entitlement to a rating in excess of 40 percent for chronic lumbar strain with degenerative joint disease is denied.  

Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy (sciatic nerve) is denied.




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


